       Case 3:20-cv-04123-JSC Document 1 Filed 06/22/20 Page 1 of 6



 1 Tania L. Whiteleather SBN 141227
   Law Offices of Tania L. Whiteleather, Inc.
 2 5445 E. Del Amo Blvd. Ste 207
   Lakewood, CA 90712
 3 tel (562) 866-8755    fax (562) 866-6875
   tlwhiteleather@gmail.com
 4
 5   Attorney for Plaintiff
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11 N.F., a minor, by and )             CASE NO.
   through his Guardian Ad)
12 MELANIE FLYTE,         )            COMPLAINT FOR REVERSAL OF
                          )            ADMINISTRATIVE ORDER
13      Plaintiff,        )            DISMISSING PLAINTIFF’S
                          )            DUE PROCESS COMPLAINT
14      v.                )
                          )
15 ANTIOCH UNIFIED SCHOOL )
   DISTRICT, A Local      )
16 Educational Agency,    )
                          )
17      Defendant.        )
   _______________________)
18
19        Plaintiff N.F. alleges as follows:
20                     JURISDICTION AND VENUE
21        1. This Court has original jurisdiction of this
22   action under 20 U.S.C. § 1415(g), and 28 U.S.C. §§
23   1331 and 1343.      This action is brought pursuant to,
24   pursuant to the Individuals with Disabilities
25   Education Act (“IDEA”).
26                             THE PARTIES
27       2.    Plaintiff N.F., a minor, is a student with a
28   disability who, at all times relevant to this


                                        1
       Case 3:20-cv-04123-JSC Document 1 Filed 06/22/20 Page 2 of 6



 1   complaint, has resided within the attendance
 2   boundaries of Antioch Unified School District (“AUSD”)
 3   and was eligible for special education services
 4   pursuant to the IDEA and State law.
 5       3.   Defendant ANTIOCH UNIFIED SCHOOL DISTRICT
 6   (“AUSD”) is, and at all times herein mentioned was a
 7   school district duly organized and existing under the
 8   laws of the State of California as a local educational
 9   agency (“LEA”).      At all times relevant to this matter,
10   including the period of time that N.F. attended a
11   public charter school, AUSD remained N.F.’s “District
12   of Residence” and bore the responsibility for the
13   provision of a free and appropriate public education
14   (“FAPE”) to N.F.; AUSD, as the District of Residence,
15   has had the duty to comply with all mandates of the
16   IDEA and related State law.
17                              COMPLAINT
18       4.    Plaintiff was the Petitioner in a due process
19   hearing complaint filed with the California Office of
20   Administrative Hearings (“OAH”), OAH Case No.
21   2020020567.     His issues raised in that matter were:
22       1) Whether AUSD, as the District of Residence
            for N.F., was required to convene an IEP
23          team meeting and to make an offer of free
            appropriate public education to him and
24          his parents from February 2018 forward,
            for the 2018-19 school year, and for the
25          2019-20 school year;
26       2) Whether AUSD should have given simple
            information to N.F.’s parents regarding
27          his proposed placement in April 2018;
28


                                        2
       Case 3:20-cv-04123-JSC Document 1 Filed 06/22/20 Page 3 of 6



 1       3) Whether AUSD denied the parents meaningful
            participation in the IEP process when it
 2          failed to hold an IEP and identify and
            offer FAPE to N.F. from February 2018
 3          forward;
 4       4) Whether AUSD timely responded to the
            parents’ request on several occasions
 5          from March 2018 forward, for AUSD to hold
            an IEP team meeting to discuss N.F.’s
 6          needs, goals, services, and placement, and
            whether any delay denied the parents
 7          meaningful participation in N.F.’s IEP
            process;
 8
         5) Whether AUSD has denied N.F. and his
 9          parents rights under Section 504, ADA,
            and State civil rights laws.
10
11       5.   AUSD moved to dismiss Plaintiff’s due process
12   complaint, alleging that it had no duties to N.F. even
13   though it was his “District of Residence.”                On March
14   12, 2020, OAH issued an Order Granting Motion to
15   Dismiss, finding that AUSD was “not a proper party to
16   this action as it is not the LEA responsible for
17   providing Student a FAPE so long as Student is
18   enrolled in CAVA.”       (A copy of that Order is attached
19   hereto as Exhibit 1)
20       6.   The OAH administrative law judge (“ALJ”)
21   failed to consider and apply federal law regarding
22   public charter schools, specifically, 34 C.F.R. § 130
23   and 34 C.F.R. § 300.36.         Those regulations identify a
24   public charter school as one of the parentally placed
25   private school placements for students with disabil-
26   ities.   Nothing in State law or IDEA relieves AUSD of
27   its duty - as N.F.’s District of Residence - to hold
28   an IEP for N.F. and to offer him a free appropriate


                                        3
       Case 3:20-cv-04123-JSC Document 1 Filed 06/22/20 Page 4 of 6



 1   public education or “FAPE”.
 2       7.    The OAH ALJ also overlooked the fact that
 3   N.F.’s parents had placed N.F. at CAVA and made a
 4   written request to AUSD for an IEP and FAPE offer.
 5   Under clear precedent, a parent may place his child in
 6   a private placement, including a public charter
 7   school, and seek an order of FAPE from the child’s
 8   District of Residence.
 9       8.    Following the OAH Order dismissing Plaintiff’s
10   due process complaint, Plaintiff timely filed a Motion
11   for Reconsideration.        That motion was denied on March
12   25, 2020, and a copy of that Order Denying Motion for
13   Reconsideration is attached hereto as Exhibit 2.
14       9.    In an attempt to resolve the issue of OAH’s
15   dismissal, Plaintiff filed a complaint with the State
16   Department of Education, Procedural Safeguards Unit.
17   That complaint was filed on April 13, 2020, and the
18   California Department of Education has yet to respond
19   - in any way - to Plaintiff’s complaint.
20       10.    Plaintiff now timely files his District Court
21   complaint to reverse the OAH Order Denying his Motion
22   for Reconsideration of the OAH Order Dismissing his
23   due process complaint.
24                       FIRST CAUSE OF ACTION
25            For Reversal of OAH Order to Dismiss
26       11. Plaintiff incorporates by reference each and
27   every allegation of Paragraphs 1 through 10 of the
28   Complaint as though fully set forth herein.


                                        4
       Case 3:20-cv-04123-JSC Document 1 Filed 06/22/20 Page 5 of 6



 1       12. N.F., a resident of the Antioch Unified School
 2   District, was entitled to a due process hearing on the
 3   issues raised in his due process complaint.                 OAH
 4   denied N.F. that right, dismissing his OAH complaint
 5   based upon an incorrect interpretation of the law.
 6   As a result, N.F. has had no IEP or FAPE offer from
 7   AUSD and no determination as to AUSD’s duty to N.F.
 8   under IDEA and State law.
 9                       SECOND CAUSE OF ACTION
10   For Payment of Reasonable Attorney’s Fees and Costs.
11       13. Plaintiff incorporates by reference each and
12   every allegation of Paragraphs 1 through 12 of the
13   Complaint as though fully set forth herein.
14       14. Plaintiff seeks reasonable attorney’s fees
15   and costs in this matter, should the OAH Dismissal be
16   reversed and remanded for hearing.
17                          PRAYER FOR RELIEF
18       WHEREFORE, Plaintiff prays for judgment as
19   follows:
20       On Plaintiff’s First Cause of Action:
21       That the Court Order the following:
22       1. Reverse the OAH Order Denying Motion for
23           Reconsideration and remand Plaintiff’s
24           due process hearing and issues to OAH
25           for determination;
26       On Plaintiff’s Second Cause of Action:
27       2. Award reasonable attorney’s fees and costs
28           incurred by Plaintiff in connection with


                                        5
       Case 3:20-cv-04123-JSC Document 1 Filed 06/22/20 Page 6 of 6



 1           his the underlying administrative due
 2           process matter;
 3       3. Make any order the Court finds appropriate
 4           in this matter and under its authority.
 5   Date: June 22, 2020
 6
                                   By:/s/ Tania L. Whiteleather
 7                                     TANIA L. WHITELEATHER
                                       Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        6
